DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 4/25/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 4/25/2022 with respect to amended instant independent claims 1 and 16.  Instant independent claim 1 discloses a battery module comprising a housing, a cell assembly including a plurality of cells having substantially inflexible packaging as set forth in the claims, and a wall spatially and structurally as set forth in the claim, the wall comprising an integral intentional weak point configured to deform or break as set forth in the claim.  Instant independent claim 16 discloses a battery module having similar structural features to that of instant independent claim 1 including an insulating wall comprising an intentional weak point spatially as arranged in the claim.
Bacon, Asai, Iwase, Reid, and Etou are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 16.  However, none of the aforementioned references alone or in combination does not disclose nor render obvious the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the applied prior art references do not disclose all of the structure of the instant independent claims including the respective walls including intentional weak points configured to deform or break as set forth in the claim, as arranged spatially within the overall structure of the battery modules of the instant claims.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 16 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725